DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 13-19, in the reply filed on April 18, 2019 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 18, 2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over TS Tech (JP 2000-160424) in view of Gens (US 2003/0007845).
As to claims 1, 3, 5-7, 9 and 17, TS Tech discloses a device removably connected to a lining layer 30 and an inner shock-absorbing portion 16 of a helmet, said device comprising: 
a first element 33 fixed to said lining layer; and 
a second element 34 fixed to said inner shock-absorbing portion, the inner shock-absorbing portion being mainly made from foam 15;
A,B configured to mechanically couple said first element to said second element (Figure 5 reprinted below with annotations);
wherein said snap-fit coupling means comprises a female seat A made on said first element and a male protrusion B made on said second element, said male protrusion being reversibly constrainable in said female seat (Figure 5).
[AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    330
    340
    media_image1.png
    Greyscale

TS Tech fails to disclose a device wherein said second element comprises a threaded portion screwed into the foam of said inner shock-absorbing portion; wherein said second element is substantially shaped like a screw having on its head said male protrusion of said means for snap-fit coupling; and wherein said threaded portion of the second element has a thread having a gradually decreasing variable depth; wherein the ratio between maximum depth (Hmax) and thread pitch of said threaded portion is between 1.0 and 1.8, and wherein the ratio between inner diameter (Di) and maximum depth (Hmax) of the thread of said threaded portion is between 0.15 and 0.5. 
Gens teaches a device wherein a substantially screw-shaped fastening element 1 comprises a threaded portion 6 screwed into foam of an inner shock-absorbing 
As to claim 2, TS Tech discloses a device wherein said snap-fit coupling means comprise a female seat A made on said first element and a male protrusion B made on said second element, said male protrusion being reversibly constrainable in said female seat (Figure 5).
TS Tech disclose a device wherein the female seat is disposed on the first element and the male protrusion is disposed on the second element; instead of wherein the female seat is disposed on the second element and the male protrusion is disposed 
Applicant is reminded that the reversal of components in a prior art reference, where there is no disclosed structural or functional significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device disclosed by TS Tech disclose wherein the female seat is disposed on the second element and the male protrusion is disposed on the first element, as TS Tech does not disclose any structural or functional significance as to which element the male protrusion of the female seat are disposed on, and as such reversal is a design consideration within the skill of the art.
As to claim 4, TS Tech as modified discloses a device wherein said second element 34 comprises a foil C for coupling to a surface of said inner shock-absorbing portion 16, said foil having said female seat (Figure 5). 
As to claim 8, TS Tech discloses a device wherein the thread of said threaded portion has a variable thread angle (α) between 25 and 30 degrees (paragraphs [0006,0009,0021].  
TS Tech fails to disclose that the variable thread angle comprises a minimum value between 25 and 35 degrees, and a maximum value between 35 and 50 degrees.  TS Tech does not disclose any structural or functional significance as to the specific thread angle. 
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device disclosed by TS Tech wherein the variable thread angle comprises a minimum value between 25 and 35 degrees, and a maximum value between 35 and 50 degrees, as TS Tech does not disclose any structural or functional significance as to the specific thread angle, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claim 10, TS Tech discloses a device wherein said first element 33 has coupling means D to couple to two opposite surfaces of said lining layer 30 (Figure 5).
As to claim 11, TS Tech fails to explicitly disclose that the device is made at least partially of plastic material.  TS Tech does not disclose any structural or functional significance as to the specific material of the device. 
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device disclosed by TS Tech wherein the device is made at 
As to claim 13 and 14, TS Tech discloses a device wherein the ratio between maximum depth (Hmax) and thread pitch of said threaded portion is between 1.0 and 1.75 (paragraphs [0004,0021]).  
TS Tech fails to explicitly disclose that the ratio between maximum depth (Hmax) and thread pitch of said threaded portion is about 1.40.  TS Tech does not disclose any structural or functional significance as to the specific ratio between maximum depth (Hmax) and thread pitch of said threaded portion. 
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device disclosed by TS Tech wherein the ratio between maximum depth (Hmax) and thread pitch of said threaded portion is about 1.40.  TS Tech does not disclose any structural or functional significance as to the specific ratio between maximum depth (Hmax) and thread pitch of said threaded portion, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.

TS Tech discloses a device wherein the ratio between inner diameter (Di) and maximum depth (Hmax) of the thread of said threaded portion is about 0.23.  TS Tech does not disclose any structural or functional significance as to the specific ratio between inner diameter (Di) and maximum depth (Hmax) of the thread of said threaded portion. 
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device disclosed by TS Tech wherein the ratio between inner diameter (Di) and maximum depth (Hmax) of the thread of said threaded portion is about 0.23, TS Tech does not disclose any structural or functional significance as to the specific ratio between inner diameter (Di) and maximum depth (Hmax) of the thread of said threaded portion, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
6; Gens Figure 1) is positioned on a side of said second element 34 opposite from said snap-fit coupling means A,B (Figure 5).
As to claim 19, TS Tech discloses a device wherein said first element 33 abuts said lining layer 30, and said second element 34 abuts said inner shock-absorbing portion 16 (Figure 5).
Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive. 
As to claim 1, Attorney argues that:
Gens fails to teach or suggest modifying the device disclosed by TS Tech wherein said second element comprises a threaded portion screwed into the foam of said inner shock-absorbing portion, as Applicant fails to see why one skilled in the art would be motivated to modify second element 34 of the TS Tech reference to have a threaded portion, and as there is no need to modify element 34 with a threaded portion since ear pad 13 is already firmly connected to plate 25.
Examiner disagrees.  As to claim 1, Gens teaches a device wherein a substantially screw-shaped fastening element 1 comprises a variable depth threaded portion 6 screwed into foam of an inner shock-absorbing portion; the threaded portion being securely affixed to the foam, preventing relative movement between the foam and an attached member, and the variable depth thread providing for easy insertion of the screw while providing for a large retaining force due to increasing surface area of the 
As to Attorney’s allegation that there is no need to modify element 34 of the TS Tech reference with a threaded portion since ear pad 13 is already firmly connected to plate 25, Examiner notes that the embodiments of Figures 5 and 6 both fail to prevent relative movement or slip between foam 15 and plate 25 or second element 34.  Accordingly, it would be advantageous and desirable to one of ordinary skill in the art to modify device disclosed by TS Tech to prevent such relative movement between the foam and the second element or plate.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04/09/21								/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3678